 

Exhibit 10.1

 

Subscription Agreement

 

This Subscription Agreement (this “Agreement”) is made and entered into as of
August 24, 2018 by and between ECCO AUTO WORLD CORP., a Nevada corporation (the
“Company”) and the undersigned (the “Purchaser”). The Purchaser, together with
the Company shall be referred to as the “Parties”.

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company 333,333 of common stock, par
value $0.0001 per share of the Company (“Common Stock”) pursuant to an exemption
from registration under Section 4(a)(2), Regulation D, and/or Regulation S under
the Securities Act of 1933, as amended (the “1933 Act”) or other applicable
exemptions on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereby agree as follows:

 

  1. Securities Sale and Purchase. The Company shall issue and sell to the
Purchaser and the Purchaser agrees to purchase from the Company 333,333 of
Common Stock of the Company (the “Shares” or the “Securities”) at a price of
$0.30 per share for a total amount of US$99,999.90 (the “Purchase Price”)
pursuant to an exemption from registration provided by Section 4(a)(2),
Regulation D, and/or Regulation S promulgated under the 1933 Act or other
applicable exemption.         2. Closing. At the closing, the Company will
deliver to the Purchaser the Shares and the Purchase Price shall be paid by the
Purchaser via wire transfer of immediately available funds to an account
designated by the Company. The closing shall be held on such date as the parties
may agree upon (the “Closing” and the “Closing Date”) at the offices of ECCO
AUTO WORLD CORP., Unit C, 4/F, China Insurance Building, 48 Cameron Road, Tsim
Sha Tsui, Kowloon, Hong Kong. at 10:00 a.m., or at such other location or by
such other means upon which the parties may agree; provided, that all of the
conditions set forth in Section 2 hereof and applicable to the Closing shall
have been fulfilled or waived in accordance herewith.         3.
Representations, Warranties and Covenants of the Company. The Company represents
and warrants to the Purchaser, as of the date hereof, as follows:

 

  (a) Organization and Standing. The Company is a duly organized corporation,
validly existing and in good standing under the laws of the State of Nevada, has
full power to carry on its business as and where such business is now being
conducted and to own, lease and operate the properties and assets now owned or
operated by it and is duly qualified to do business and is in good standing in
each jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification.         (b) Authorization and Power. The
execution, delivery and performance of this Agreement and the consummation of
the transaction contemplated hereby have been duly authorized by the Board of
Directors of the Company. The Agreement has been (or upon delivery will be) duly
executed by the Company is or, when delivered in accordance with the terms
hereof, will constitute, assuming due authorization, execution and delivery by
each of the parties thereto, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.         (c) No
Conflict. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not (i) violate or
conflict with the Company’s Certificate of Incorporation, By-laws or other
organizational documents, (ii) conflict with or result (with the lapse of time
or giving of notice or both) in a material breach or default under any material
agreement or instrument to which the Company is a party or by which the Company
is otherwise bound, or (iii) violate any order, judgment, law, statute, rule or
regulation applicable to the Company, except where such violation, conflict or
breach would not have a Material Adverse Effect on the Company. This Agreement
when executed by the Company will be a legal, valid and binding obligation of
the Company enforceable in accordance with its terms (except as may be limited
by bankruptcy, insolvency, reorganization, moratorium and similar laws and
equitable principles relating to or limiting creditors’ rights generally).

 

 

 

 

  (d) Authorization. Issuance of the Shares to Purchasers has been duly
authorized by all necessary corporate actions of the Company.         (e)
Issuances. The Shares to be issued hereunder will be validly issued, fully paid
and nonassessable.         (f) Litigation and Other Proceedings. There are no
actions, suits, proceedings or investigations pending or, to the knowledge of
the Company, threatened against the Company at law or in equity before or by any
court or Federal, state, municipal or their governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign which could
materially adversely affect the Company. The Company is not subject to any
continuing order, writ, injunction or decree of any court or agency against it
which would have a material adverse effect on the Company.         (g) Use of
Proceeds. The proceeds of this Offering and sale of the Shares, net of payment
of placement expenses, will be used by the Company for working capital and other
general corporate purposes.         (h) Consents/Approvals. No consents, filings
(other than Federal and state securities filings relating to the issuance of the
Shares pursuant to applicable exemptions from registration, which the Company
hereby undertakes to make in a timely fashion), authorizations or other actions
of any governmental authority are required to be obtained or made by the Company
for the Company’s execution, delivery and performance of this Agreement which
have not already been obtained or made or will be made in a timely manner
following the Closing.         (i) No Commissions. The Company has not incurred
any obligation for any finder’s, broker’s or agent’s fees or commissions in
connection with the transaction contemplated hereby.         (j) Disclosure. No
representation or warranty by the Company in this Agreement, the Agreement, nor
in any certificate, Schedule or Exhibit delivered or to be delivered pursuant to
this Agreement: contains or will contain any untrue statement of material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading. To the knowledge of the Company and
its subsidiaries at the time of the execution of this Agreement, there is no
information concerning the Company and its subsidiaries or their respective
businesses which has not heretofore been disclosed to the Purchasers that would
have a Material Adverse Effect.         (k) Compliance with Laws. The business
of the Company and its subsidiaries has been and is presently being conducted so
as to comply with all applicable material federal, state and local governmental
laws, rules, regulations and ordinances.

 

  4. Purchaser Representations, Warranties and Agreements. The Purchaser hereby
acknowledges, represents and warrants as follows:

 

  (a) Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate or, if such
Purchaser is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Purchaser. Each of this
Agreement and other Documents has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

 

 

 

  (b) Investment Intent. Such Purchaser is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Purchaser
to hold the Shares for any period of time. Such Purchaser is acquiring the
Shares hereunder in the ordinary course of its business. Such Purchaser does not
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.         (c) Purchaser Status.

 

  (i) The Purchaser agrees and acknowledges that it was not, a “U.S. Person” (as
defined below) at the time the Purchaser was offered the Shares and as of the
date hereof:

 

  (A) Any natural person resident in the United States;         (B) Any
partnership or corporation organized or incorporated under the laws of the
United States;         (C) Any estate of which any executor or administrator is
a U.S. person;         (D) Any trust of which any trustee is a U.S. person;    
    (E) Any agency or branch of a foreign entity located in the United States;  
      (F) Any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. person;         (G) Any discretionary account or similar account (other
than an estate or trust) held by a dealer or other fiduciary organized,
incorporated, or (if an individual) resident of the United States; and        
(H) Any partnership or corporation if (i) organized or incorporated under the
laws of any foreign jurisdiction and (ii) formed by a U.S. person principally
for the purpose of investing in securities not registered under the 1933 Act,
unless it is organized or incorporated, and owned, by accredited Purchasers (as
defined in Rule 501(a) of Regulation D promulgated under the 1933 Act) who are
not natural persons, estates or trusts.

 

“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

 

 

 

  (ii) The Purchaser understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the Shares in
any country or jurisdiction where action for that purpose is required.        
(iii) The Purchaser (i) as of the execution date of this Agreement is not
located within the United States, and (ii) is not purchasing the Shares for the
account or benefit of any U.S. Person, except in accordance with one or more
available exemptions from the registration requirements of the 1933 Act or in a
transaction not subject thereto.         (iv) The Purchaser will not resell the
Shares except in accordance with the provisions of Regulation S (Rule 901
through 905 and Preliminary Notes thereto), pursuant to a registration statement
under the 1933 Act, or pursuant to an available exemption from registration; and
agrees not to engage in hedging transactions with regard to such securities
unless in compliance with the 1933 Act.         (v) The Purchaser will not
engage in hedging transactions with regard to shares of the Company prior to the
expiration of the distribution compliance period specified in Category 2 or 3
(paragraph (b)(2) or (b)(3)) in Rule 903 of Regulation S, as applicable, unless
in compliance with the 1933 Act; and as applicable, shall include statements to
the effect that the securities have not been registered under the 1933 Act and
may not be offered or sold in the United States or to U.S. persons (other than
distributors) unless the securities are registered under the 1933 Act, or an
exemption from the registration requirements of the 1933 Act is available.      
  (vi) No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the 1933 Act has been or will be used nor will any offers by means
of any directed selling efforts in the United States be made by the Purchaser or
any of their representatives in connection with the offer and sale of the
Purchased Shares.

 

  (d) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.         (e) Access to Information. Such
Purchaser acknowledges that it has reviewed the disclosure materials and has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.        
(f) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase the Shares pursuant to the Agreement, and
such Purchaser confirms that it has not relied on the advice of any other
Purchaser’s business and/or legal counsel in making such decision. Such
Purchaser has not relied on the business or legal advice of the Company or any
of its agents, counsel or Affiliates in making its investment decision
hereunder, and confirms that none of such Persons has made any representations
or warranties to such Purchaser in connection with the transactions contemplated
by the Transaction Documents.

 

 

 

 

  5. Miscellaneous

 

  (a) Confidentiality. The Purchaser covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Purchaser may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Purchaser in connection with this offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by the
Purchaser; provided, however, that a Purchaser may disclose such information (i)
to its attorneys, accountants, consultants, and other professionals to the
extent necessary in connection with his or her investment in the Company so long
as any such professional to whom such information is disclosed is made aware of
the Purchaser’s obligations hereunder and such professional agrees to be
likewise bound as though such professional were a party hereto, (ii) if such
information becomes generally available to the public through no fault of the
Purchaser, or (iii) if such disclosure is required by applicable law or judicial
order.         (b) Successors. The covenants, representations and warranties
contained in this Agreement shall be binding on the Purchaser’s and the
Company’s heirs and legal representatives and shall inure to the benefit of the
respective successors and assigns of the Company. The rights and obligations of
this Subscription Agreement may not be assigned by any party without the prior
written consent of the other party.         (c) Counterparts. This Agreement may
be executed in counterparts, each of which shall be deemed an original
agreement, but all of which together shall constitute one and the same
instrument.         (d) Execution by Facsimile. Execution and delivery of this
Agreement by facsimile transmission (including the delivery of documents in
Adobe PDF format) shall constitute execution and delivery of this Agreement for
all purposes, with the same force and effect as execution and delivery of an
original manually signed copy hereof.         (e) Governing Law and
Jurisdiction. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts to be wholly
performed within such state and without regard to conflicts of laws provisions.
Any legal action or proceeding arising out of or relating to this Subscription
Agreement and/or the Offering Documents may be instituted in the courts of the
State of Nevada sitting in Nevada, and the parties hereto irrevocably submit to
the jurisdiction of each such court in any action or proceeding. Purchaser
hereby irrevocably waives and agrees not to assert, by way of motion, as a
defense, or otherwise, in every suit, action or other proceeding arising out of
or based on this Subscription Agreement and/or the Offering Documents and
brought in any such court, any claim that Purchaser is not subject personally to
the jurisdiction of the above named courts, that Purchaser’s property is exempt
or immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.         (f) Notices. All notices, requests, demands,
claims and other communications hereunder shall be in writing and shall be
delivered by certified or registered mail (first class postage pre-paid),
guaranteed overnight delivery, or facsimile transmission if such transmission is
confirmed by delivery by certified or registered mail (first class postage
pre-paid) or guaranteed overnight delivery, to the following addresses and
facsimile numbers (or to such other addresses or facsimile numbers which such
party shall subsequently designate in writing to the other party):      

 

 

 

  (i) if to the Company:           ECCO AUTO WORLD CORP.     Attn: Jason Wong
Chee Hon     Unit C, 4/F, China Insurance Building,     48 Cameron Road,    
Tsim Sha Tsui, Kowloon,     Hong Kong         (ii) if to the Purchasers:        
  To the addresses set forth on the signature pages.

 

  (g) Entire Agreement. This Agreement (including the Exhibits attached hereto)
and other Transaction Documents delivered at the Closing pursuant hereto,
contain the entire understanding of the parties in respect of its subject matter
and supersede all prior agreements and understandings between or among the
parties with respect to such subject matter. The Exhibits constitute a part
hereof as though set forth in full above.         (h) Amendment; Waiver. This
Agreement may not be modified, amended, supplemented, canceled or discharged,
except by written instrument executed by the Company and the Purchasers of not
less than a majority of the principal amount of the subscription. No failure to
exercise, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege. No waiver of any breach of any provision shall be
deemed to be a waiver of any proceeding or succeeding breach of the same or any
other provision, nor shall any waiver be implied from any course of dealing
between the parties. No extension of time for performance of any obligations or
other acts hereunder or under any other agreement shall be deemed to be an
extension of the time for performance of any other obligations or any other
acts. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.         (i) Severability. If any provision of this Agreement
is held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

COMPANY: ECCO AUTO WORLD CORP.       By: /s/ JASON WONG CHEE HON   Name:

Jason Wong Chee Hon
Director

   



PURCHASER: HOME BOUTIQUE INTERNATIONAL LIMITED       By: /s/ HOME BOUTIQUE
INTERNATIONAL LIMITED   Name: Home Boutique International Limited          
Purchase Price: $99,999.90     Number of Shares: 333,333           Address:    
A-3-1, LEVEL 5, BLOCK A,     MENARA UNCHANG EMAS 3 (UE3)     NO. 85, JALAN LOKE
YEW,     55200 KUALA LUMPUR, MALAYSIA.           Telephone & Email:     +(60)12
- 317 1939     dear.koh@gmail.com

 

 

 

 

